Citation Nr: 0634745	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1979 and from May 1980 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for PTSD. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran has been diagnosed with 
PTSD based on an unverified sexual assault in service as well 
as stressor which occurred prior to service.  Unfortunately, 
the Board finds that additional development is needed before 
it can adjudicate her claim.

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).   

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2006).

If PTSD is based on an in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy (emphasis added).  38 C.F.R. § 3.304(f)(3) 
(2006).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, the veteran claims that she was sexually 
assaulted in December 1980 while on active duty.  She offered 
few details about the assault other than that it was a "date 
rape" and occurred in an apartment while another man acted 
as a "look out."  She claims that the she sought medical 
treatment a few days later after developing pelvic pain and 
was diagnosed with a ruptured ovarian cyst.  She also 
maintains that the assault resulted in a full-term pregnancy 
and that she gave up the child for adoption.  

The veteran's account of her sexual assault are not 
documented in the available service personnel and service 
medical records.  However, other sources appear to 
corroborate parts of her allegations.  For example, the 
record confirms that on December 5, 1980, the veteran was 
treated for acute left lower quadrant pain following recent 
intercourse.  The diagnosis was ruptured left corpus luteal 
cyst with hemoperitoneum.  Shortly thereafter it was 
discovered that the veteran was pregnant.  She gave birth on 
August 17, 1981, and gave the baby up for adoption.  

Based on these facts, the Board finds that a VA examination 
is appropriate to determine whether the veteran was actually 
sexual assaulted in service.  Although the Board must make 
the ultimate finding of fact concerning the existence of a 
stressor, VA regulation provides that VA may submit any 
evidence it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
Based on the unique facts of this case, the Board believes 
that an opinion by a panel composed of a mental health 
professional and a gynecologist would be helpful in resolving 
the issue of the whether a sexual assault actually occurred 
in service. 

If the panel believes that a sexual assault occurred in 
service, a medical opinion is then required to determine 
whether the veteran has PTSD based solely on the in-service 
sexual assault as opposed to other stressors the veteran 
experienced prior to service.  In this regard, VA treatment 
records show that the veteran has been diagnosed with PTSD 
based on traumatic experiences prior to service, including 
physical and emotional abuse by her father, a violent sexual 
assault at age 14, and her experience as a prostitute after 
running away from home at age 15.  A medical opinion is 
therefore required to determine whether the veteran has PTSD 
based solely on the in-service sexual assault.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
comprehensive VA examination by a panel 
composed of a mental health professional 
and a gynecologist.  The claims file and 
a copy of this remand should be provided 
to the examiners their review in 
connection with the examination.  
Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiners should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran was sexually 
assaulted in service.  

If it is determined that a sexual assault 
occurred in service, the mental health 
professional must then determine whether 
the veteran has PTSD and, if so, whether 
the in-service sexual assault caused or 
contributed to her PTSD.  The examiner 
should be instructed that only the in-
service sexual assault may be considered 
as a stressor as opposed to her 
preservice stressors involving child 
abuse, the sexual assault at age 14, and 
her experiences as a prostitute after 
running away from home at age 15.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


